Order entered January 23, 2017




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-16-00710-CR

                           NICHOLAS PHILIP YUKICH, III, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                         On Appeal from the 366th Judicial District Court
                                      Collin County, Texas
                             Trial Court Cause No. 366-82747-2011

                                               ORDER
       The Court GRANTS the January 9, 2017 motion of Mitchell R. Nolte to withdraw as

appellant’s retained counsel. We DIRECT the Clerk to remove Mr. Nolte as appellant’s retained

attorney of record.

       We ORDER the trial court to conduct a hearing to determine why appellant’s brief has

not been filed.

                 The trial court shall first determine whether appellant desires to pursue the appeal.
                  If the trial court determines appellant no longer desires to pursue the appeal, the
                  trial court shall make a finding to that effect, and no further findings are
                  necessary.

                 If the trial court determines that appellant does wish to pursue the appeal, the trial
                  court shall next determine whether appellant is indigent and entitled to court-
                  appointed counsel. If appellant is indigent, we ORDER the trial court to appoint
                  counsel to represent him.
                If appellant is not indigent, the trial court shall determine whether appellant has
                 made the necessary arrangements for filing a brief.


        We ORDER the trial court to transmit a record containing the written findings of fact,

any supporting documentation, and any orders to this Court within THIRTY DAYS of the date

of this order.

        This appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.

                                                      /s/     LANA MYERS
                                                              JUSTICE